Citation Nr: 0946434	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability to 
include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in United States Marine 
Corps from September 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

As a procedural matter, the Board observes that service 
connection for a back disability was denied in June 2003 and 
August 2004 rating decisions.  The record indicates that in a 
November 2003 written statement, the Veteran continued to 
make an argument concerning service connection for his back 
disability.  The Board accepts this document as a timely 
notice of disagreement (NOD) as to the June 2003 rating 
decision denying service connection for his back disability.  
The RO issued a statement of the case (SOC) in March 2005.  
The Veteran timely perfected the appeal in April 2005.

The Veteran requested a hearing before the Board, sitting at 
the local RO, as indicated by the April 2005 VA Form 9.  The 
Veteran and his representative were notified of the date of 
the hearing in March 2008.  The Veteran responded that he 
would attend the hearing.  The Veteran, however, failed to 
report for the hearing, and thus the Veteran's hearing 
request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The claims file does not contain the Veteran's service 
personnel records.  The Board finds that reasonable efforts 
should be undertaken to obtain his service personnel records 
as pertinent information pertaining to the Veteran's fitness 
could be in these records (the Veteran was evaluated by a 
medical board for the purposes of separation).  

The Veteran received treatment from Rankin Health Facility 
(2006 to present); Dr. D.N. (2005 to present), and VA 
Hospital in Hawaii (1973 to 1978), as indicated on the VA 
Forms 21-4142 dated in February 2003 and March 2007.  The 
claims file is devoid of evidence from these facilities.  
Without such records, the Board is precluded from proper 
appellate review of the Veteran's claim.  

The Board further notes that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits, as 
indicated by the award letter dated in January 2005.  The SSA 
letter does not identify the disability upon which the award 
was based.  It is also unclear from the claims file whether a 
complete copy of the SSA records was obtained.   Medical 
records corresponding to this grant of benefits must be 
obtained prior to further Board action, as required by VA's 
duty to assist the Veteran pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the Veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).  

The Veteran's service treatment records reflect multiple 
complaints of and treatment for back pain.  A December 1972 
service treatment record noted back pain.  Veteran stated he 
injured his back climbing through a ditch.  A June 1973 
service treatment record reflects complaints of lumbar pain.  
The Veteran stated that he injured his back via heavy lifting 
on June 7, 1973.  The physical examination revealed a dull 
ache, but the Veteran was able to touch his toes with pain.  
Another June 1973 service treatment record reflects 
complaints of back pain when waking up in the morning.  He 
stated that the pain was continuous (lasting several hours) 
and throbbing.  The record noted a history of a car accident 
in June 1972 and low back strain in December 1972.  He 
complained of paralyzing back pain in the lower back.  X-rays 
of the back were within normal limits.  The Veteran was 
diagnosed with muscle spasms.  

August 1973 service treatment records noted complaints of 
sharp back pain that radiated to the cervical region.  Upon 
physical examination, the Veteran's range of motion and 
strength were within normal limits.  However, there was 
tenderness with palpitation over the L5-L6 and C5-C6 regions.  
The Veteran was diagnosed with muscle strain with unknown 
etiology.  His neurological examination was within normal 
limits.  The Veteran stated that he had pain for months 
despite treatment.  He requested an orthopedist consultation.  
A September 1973 service treatment record noted no evidence 
of a paralyzing disease or neurological deficit.  An October 
1973 service treatment record noted, in part, complaints of 
back pain.  A November 1973 service treatment record noted a 
complaint of dizziness, backache, and malaise feeling.  A May 
1974 service treatment record reflects complaints of back 
pain described as "an electrical shock."  The Veteran was 
diagnosed with muscle strain of the left shoulder.  A June 
1975 service treatment record reflects complaints of lower 
back pain.  He was diagnosed with muscle strain.  In an 
undated Report of Medical History (purpose of examination for 
the medical board), the Veteran reported difficulty, in part, 
with swollen or painful joints and recurrent back pain.

VA treatment records reflect that the Veteran had marked 
degenerative progression of the L5-S1 level, with active 
degenerative inflammatory change at L5-S1 and possible 
herniation at the L5-S1 level with spinal stenosis centrally 
at the L5-S1 level.  (See VA treatment record dated in 
October 2007).  The Board finds that a remand must be 
undertaken to obtain an etiology opinion that is based upon a 
thorough and accurate factual history.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007).  
The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request a search for all service 
personnel records including any reports 
of Medical Boards.  If the search effort 
for these records has negative results, 
documentation from that facility, to that 
effect, should be placed in the claims 
folder.

2.  The RO should also take appropriate 
action to request all treatment records 
from Rankin Health Facility (2006 to 
present); Dr. D.N. (2005 to present), and 
VA Hospital in Hawaii (1973 to 1978).  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  The RO should contact the SSA and 
obtain copies of medical records 
pertinent to the Veteran's claim for SSA 
benefits and a copy of the determination 
awarding benefits and identifying the 
disability upon which the award was made.  
All records obtained pursuant to this 
request must be added to the claims file.  
If the search for such records proves 
unsuccessful, documentation to that 
effect must be added to the claims file.

3.  Afford the Veteran a VA examination 
to determine the etiological relationship 
between the Veteran's back disability and 
service.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should report all current back 
disabilities.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
back disability had its origin in 
service, or within the one-year period 
following his discharge from service in 
October 1975, or is related to disease or 
injury in service including the back 
symptoms in service.  Attention is 
invited to the service treatment records 
discussed above which document back 
injuries and treatment for back pain in 
1972 and 1973.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
service connection for a back disability.  
If the claim on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


